Name: Commission Regulation (EEC) No 1556/91 of 7 June 1991 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 144/ 14 Official Journal of the European Communities 8 . 6 . 91 COMMISSION REGULATION (EEC) No 1556/91 of 7 June 1991 on the supply of various lots of skimmed-milk powder as food aid food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management ( ¢') lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain beneficiary organizations 9 793 tonnes of skim ­ med-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted arid accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p . 1 . (2) OJ No L 174, 7. 7. 1990, p . 6 . O OJ No L 136, 26 . 5 . 1987, p . 1 . (4) OJ No L 204, 25 . 7 . 1987, p. 1 . 8 . 6 . 91 Official Journal of the European Communities No L 144/ 15 ANNEX I LOTS A, B, C, D, E, F, G, H, I , K, L, M, N and O 1 . Operation Nos (') : 116-181 /91 2 . Programme : 1991 3 . Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4 . Representative of the recipient (  ') : See OJ No C 103, 16 . 4. 1987 5 . Place or country of destination : See Annex II 6 . Product to be mobilized : vitaminized skimmed milk powder 7 . Characteristics and quality of the goods (2) (6j (7) Chile ( l2): (See OJ No C 114, 29 . 4 . 1991 , p. 3-4, (under B.l )) 8 . Total quantity : 7 060 tonnes 9 . Number of lots : 14 Lot A : Lot B : Lot C : Lot D : Lot E : Lot F : Lot G : 450 tonnes 625 tonnes 195 tonnes 589 tonnes 416 tonnes 630 tonnes 165 tonnes Lot H : Lot I : Lot K : Lot L : Lot M : Lot N : Lot O : 510 tonnes 630 tonnes 450 tonnes 360 tonnes 660 tonnes 945 tonnes 435 tonnes 10 . Packaging and marking : 25 kg (8) (9) ('") OJ No C 114, 29 . 4. 1991 , p. 4 (under B.2 and B.3) Markings in French , English , Portuguese, Spanish Supplementary markings on the packaging : See Annex II 1 1 . Method of mobilization : the Community market The skimmed-milk powder must be manufactured and the vitamins incorporated after the award of the tender 12 . Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and, if appropriate, port of landing :  17 . Period for making the goods available at the port of shipment : 24. 7.  28 . 8 . 1991 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 24. 6 . 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 8 . 7. 1991 (b) period for making the goods available at the port of shipment : 8 . 8 .  8 . 9 . 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire , Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi , B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer (5) : refund applicable on 17 . 5. 1991 , fixed by Commission Regulation (EEC) No 1291 /91 (OJ No L 122, 17. 5 . 1991 , p. 15) No L 144/ 16 Official Journal of the European Communities 8 . 6 . 91 LOT P 1 . Operation No ('): 1357/90 2. Programme : 1989 3 . Recipient : Honduras 4. Representative of the recipient (') : Ambassade du Honduras, avenue des Gallois, 3, B-1040 Bruxelles ; tel . 734 00 00 5 . Place or country of destination : Honduras 6 . Product to be mobilized : vitaminized skimmed milk powder 7. Characteristics and quality of the goods (2) (") : (see OJ No C 114, 29. 4. 1991 , pp. 3-4 (under B.l )) 8 . Total quantity : 600 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kg in containers OJ No C 114, 29. 4. 1991 , p. 4 (under B.2 and B.3) Markings in Spanish Supplementary markings on the packaging : 'A HONDURAS / PARA DISTRIBUCIÃ N GRATUITA' 1 1 . Method of mobilization : the Community market The skimmed-milk powder must be manufactured and the vitamins incorporated after the award of the tender 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15 . Port of landing : Puerto Cortes 1 6 . Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 .  31 . 7. 1991 18 . Deadline for the supply : 31 . 8 . 1991 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 12 noon on 24. 6 . 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 8 . 7 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 .  15. 8 . 1991 (c) deadline for the supply : 15 . 9 . 1991 22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus ' 24 . Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120 , bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer (5) : refund applicable on 17. 5. 1991 , fixed by Commission Regulation (EEC) No 1291 /91 (OJ No L 122, 17. 5. 1991 , p. 15) 8 . 6 . 91 Official Journal of the European Communities No L 144/ 17 LOT Q 1 . Operation No (') : 1358/90 2. Programme : 1989 3 . Recipient : Honduras 4. Representative of the recipient (') : Ambassade du Honduras, avenue des Gallois, 3, B-1040 Bruxelles ; tel . 734 00 00 . 5 . Place or country of destination : Honduras 6 . Product to be mobilized : skimmed milk powder 7 . Characteristics and quality of the goods (2) (") : (See OJ No C 1 14, 29. 4. 1991 , p. 1 (under A.l .) 8 . Total quantity : 600 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kg in containers OJ No C 114, 29. 4. 1991 , p. 1 (under A.2 and A.3) Markings in Spanish Supplementary markings on the packaging : 'A HONDURAS' 1 1 . Method of mobilization : the Community market The skimmed-milk powder must be manufactured after the award of the tender. 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : Puerto CortÃ ©s 16 . Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  31 . 7 . 1991 18 . Deadline for the supply : 31 . 8 . 1991 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ("): 12 noon, on 24. 6. 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 8 . 7. 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 .  15. 8 . 1991 (c) deadline for the supply : 15. 9 . 1991 22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 AGREC B 25. Refund payable on request by the successful tenderer Q : refund applicable on 17 . 5 . 1991 , fixed by Commission Regulation (EEC) No 1291 /91 (OJ No L 122, 17. 5 . 1991 , p. 15) No L 144/ 18 8 . 6 . 91Official Journal of the European Communities LOTS R and S 1 . Operation Nos ('): 1361 and 1362/90 2. Programme : 1990 3. Recipient : Bolivia 4. Representative of the recipient (3) : Ing. Enrique Vargas, Superintendente de AADAA, Calle Gen. Arteaga, 130, CP 1437 Arica (Chile); telex 22 10 43, tel . 527 80 5. Place or country of destination : Bolivia 6. Product to be mobilized : vitaminized skimmed milk powder 7. Characteristics and quality of the goods (2) : (See OJ No C 1 14, 29 . 4. 1991 , p. 3-4 (under B.l )) 8 . Total quantity : 1 000 tonnes 9 . Number of lots : two (R ( 1361 /90): 400 tonnes ; S ( 1362/90): 600 tonnes) 10 . Packaging and marking : 25 kg OJ No C 114, 29 . 4 . 1991 , p. 4 (under B.2 and B.3) Markings in Spanish Supplementary markings on the packaging : 'A BOLIVIA/DISTRIBUCION GRATUITA' 1 1 . Method of mobilization : the Community market The skimmed-milk powder must be manufactured and the vitamins incorporated after the award of the tender 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing : Arica  1361 /90 : Oruro  1362/90 : La Paz Oficinas responsables : Ofinaal , Prolongacion Cordero, 223, San Jorge, La Paz / Ofinaal , Barrio Serv. Nac. Caminos, 76 Oruro 17. Period for making the goods available at the port of shipment : 22.  31 . 7. 1991 18 . Deadline for the supply : 13 . 9 . 1991 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ("): 12 noon, on 24. 6 . 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 8 . 7. 1991 (b) period for making the goods available at the port of shipment : 1 .  15. 8 . 1991 (c) deadline for the supply : 27. 9 . 1991 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire , Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi , B- 1 049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer Is) : refund applicable on 17. 5 . 1991 , fixed by Commission Regulation (EEC) No 1291 /91 (OJ No L 122, 17. 5. 1991 , p . 15) 8 . 6 . 91 Official Journal of the European Communities No L 144/ 19 LOT T 1 . Operation No ('): 51 /91 2 . Programme : 1991 3 . Recipient : UNRWA Headquarters, Vienna International Centre , PO Box 700, A-1400 Vienna 4. Representative of the recipient : (J) : UNRWA Field supply and Transport Officer, West Bank, PO Box 19149, Jerusalem ; tel . 82 80 93, telex 26194 UNRWA IL 5 . Place or country of destination : Israel 6 . Product to be mobilized : vitaminized skimmed milk powder 7. Characteristics and quality of the goods (2) (6) Q : (See OJ No C 1 14, 29. 4 . 1991 , p. 3 , (under B.l .)) 8 . Total quantity : 263 tonnes 9 . Number of lots : one 10 . Packaging and marking : 1 kg ( 4)( is)( l6)(17) OJ No C 114, 29 . 4. 1991 , p. 4 (under B.2 and B.3) Markings in English Supplementary markings on the packaging : 'GIFT TO UNRWA TO PALESTINE REFUGEES / ASHDOD' 1 1 . Method of mobilization : the Community market The skimmed-milk powder must be manufactured and the vitamins incorporated after the award of the tender 12 . Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : Ashdod 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shpment stage : 20 .  30. 7. 1991 18 . Deadline for the supply : 15 . 8 . 1991 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 24. 6 . 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 8 . 7 . 1991 (b) period for making the goods available at the port of shipment : where the supply is awarded at the port of shipment where the supply is awarded at the port of shipment stage : 3 .  13 . 8 . 1991 (c) deadline for the supply : 31 . 8 . 1991 22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25 . Refund payable on request by the successful tenderer (5) : refund applicable on 17 . 5 . 1991 , fixed by Commission Regulation (EEC) No 1291 /91 (OJ No L 122, 17. 5. 1991 , p . 15) 8 . 6. 91No L 144/20 Official Journal of the European Communities LOT U 1 . Operation No (') : 331 /91 2 . Programme : 1991 3 . Recipient : UNHCR ( Mr Gaude) Case Postal 2500, CH-1211 GenÃ ¨ve 2 Depot ; tel . : 22/739 84 80, telex : 412404 CH HCR 4. Representative of the recipient (J) : The UNHCR Regional Liaison Representative for Africa, Ground Floor, EEC Building, Bole Road, Higher 18 , Kebele 26, House No 519001 , Addis Ababa ; tel . : (00251-1 ) 51 39 98 / 51 39 46 5. Place or country of destination : Ethiopia 6 . Product to be mobilized : vitaminized skimmed milk powder 7 . Characteristics and quality of the goods (2) (6) (7) : (see OI No C 114, 29 . 4 . 1991 , p. 3 (under B.l )) 8 . Total quantity : 270 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kg ( 18) OJ No C 114, 29 . 4 . 1991 , p. 4 (under B.2 and B.3) Markings in English Supplementary markings on the packaging : 'UNHCR PROGRAMME / FOR REGUGEES / ETHIOPIA' 1 1 . Method of mobilization : the Community market The skimmed-milk powder must be manufactured and the vitamins incorporated after the award of the tender 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Assab ( 19) 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20 .  30 . 7 . 1991 18 . Deadline for the supply : 15 . 8 . 1991 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon 24. 6. 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 8 . 7 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 3 .  13 . 8 . 1991 (c) deadline for the supply : 31 . 8 . 1991 22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire , Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer 0 : refund applicable on 17. 5 . 1991 , fixed by Commission Regulation (EEC) No 1291 /91 (OJ No L 122, 17. 5. 1991 , p . 15) No L 144/218 . 6 . 91 Official Journal of the European Communities Notes : (') The operation number is to be quoted in all correspondence. (2) The successful tenderer shall deliver to the beneficiary for each action number/shipping number a certifi ­ cate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded. Radioactivity analysis must indicate the caesium-134 and - 137 levels . ( s) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 114, 29 April 1991 , p. 33 . (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of this Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate , the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of the Annexes. (6) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin for each action number/shipping number. Q The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate for each action number/ shipping number. (8) Shipment to take place in 20-foot containers, condition FCL/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the Container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. (9) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schutz BY, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (,0) The successful tenderer has to submit to the recipient's agent a complete packaging list of each container, specifying the number of bags belonging to each shipping number as specified in the invita ­ tion to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. (") Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and ­ mouth disease nor any other notifiable infectious/contagious disease during the 365 days prior to the processing. ( I2) All the documents must be legalized by the diplomatic representative of Chile at the country at origin or the product. ( u) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed, ( 14) The supplier is to detail the Manager, Supply Division, UNRWA, Vienna, by telex 135310 UNRWA A, the name of the carrying vessel, names and addresses of shipping agent and insurance agent at port of discharge. ( IJ) Certificates and documents required for each shipment :  one original and two copies of insurance certificate,  one original and two copies of health certificate,  one original and two copies of inspection certificate regarding quality, quantity and packing,  one certificate of non-contamination by radioactivity. 8 . 6 . 91No L 144/22 Official Journal of the European Communities ( 16) Ashdod : Consignment to be stowed in 20-foot containers containing not more than 17 tonnes each, net ; not more than 30 containers are to be shipped on any vessel . ( ,7) The contracted shipping terms shall be considered full liner terms (liner in/liner out) free Ashdod container yard and is udnerstood to cover 1 5 days  Saturdays, Sundays and official public and religious holidays excluded /  free of container detention charges at the port of discharge taken from the day/ time of the arrival of the vessel . The 15 days free of container detention charges should be clearly marked on the bill of lading. Bona fide detention charges levied in respect of container detention(s) in escess of the said 15 days as detailed above will be borne by UNRWA. UNRWA shall not pay/not be charged any container deposit fees . ( ,s) The following should be included in the charters party : 'Food-aid consignment from the European Economic Community : since the freight charges do not include coordination or supervision costs, the $ US 1,5 tax normally paid must not be applied in the case of this ship .' ( 19) The choice between the ports of Assab and Djibouti remains open ; the decision as to which one has been chosen will be notified by the consignee not later than when the ship enters Ethiopian waters . 8 . 6 . 91 Official Journal of the European Communities No L 144/23 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Pais destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 0 ) (2) (3) (4) (5) (6) A 450 15 Prosalus Bolivia AcciÃ ³n n0 116/91 / Bolivia / Prosalus / 915503 / Sucre via Arica / Destinado a la distribuciÃ ³n gratuita 120 AATM Chile AcciÃ ³n n0 117/91 / Chile / AATM / PaÃ ­s de precedencia / Origine : . . . / 91 1707 / Coyahique vÃ ­a Valparaiso / Destinado a la distribuciÃ ³n gratuita 135 Caritas Spain Ecuador AcciÃ ³n n0 118/91 / Ecuador / Caritas EspaÃ ±ola / 916000 / Quito vÃ ­a Guayaquil / Destinado a la distribuciÃ ³n gratuita 60 Caritas Belgica Peru AcciÃ ³n n0 119/91 / Peru / Caritas B / 910200 / Lima vÃ ­a Callao / Destinado a la distribuciÃ ³n gratuita 60 AATM Peru AcciÃ ³n n0 120/91 / Peru / AATM / 911708 / Arequipa vÃ ­a Matarani / Destinado a la distribu ­ ciÃ ³n gratuita 15 SBLB Peru AcciÃ ³n n0 121 /91 / Peru / SBLB / 914505 / Lima vÃ ­a Callao / Destinado a la distribuciÃ ³n gratuita 15 Caritas Denmark Peru AcciÃ ³n n ° 122/91 / Peru / Caritas Denmark / 915800 / Lima vÃ ­a Callao / Destinado a la distri ­ buciÃ ³n gratuita 30 Caritas Denmark Peru AcciÃ ³n n0 123/91 / Peru / Caritas Denmark / 915805 / Lima vÃ ­a Callao / Destinado a la distri ­ buciÃ ³n gratuita B 625 100 Caritas Belgica HaÃ ¯ti Action n ° 124/91 / HaÃ ¯ti / Caritas B / 910204 / Port-au-Prince / Pour distribution gratuite 405 Oxfam Belgium Republica Dominicana AcciÃ ³n n ° 125/91 / Republica Dominicana / 1 Oxfam B / 910802 / Santo Domingo / Desti ­ nado a la distribuciÃ ³n gratuita No L . 144/24 Official Journal of the European Communities 8 . 6 . 91 ( 1 ) (2) (3) (4) (5) (6) 60 CAM Republica Dominicana AcciÃ ³n n0 126/91 / Republicana Dominicana / CAM / 912004 / Barahona vÃ ­a Santo Domingo / Destinado a la distribuciÃ ³n gratuita 60 Prosalus Republica Dominicana AcciÃ ³n n0 127/91 / Republicana Dominicana / Prosalus / 915518 / Ysura Azua vÃ ­a Santo Domingo / Destinado a la distribuciÃ ³n gratuita c 195 135 Caritas France BÃ ©nin Action n ° 128/91 / BÃ ©nin / Caritas France / 910500 / Bohicon via Cotonou / Pour distribu ­ tion gratuite 15 AATM BÃ ©nin Action n ° 129/91 / BÃ ©nin / AATM / 911700 / Cotonou / Pour distribution gratuite 30 Cinterad BÃ ©nin Action n ° 130/91 / BÃ ©nin / Cinterad / 913403 / Cotonou / Pour distribution gratuite 15 Prosalus BÃ ©nin Action n0 131 /91 / BÃ ©nin / Prosalus / 915500 / Zagnanado via Cotonou / Pour distribution gratuite D 589  CRS Burkina Faso Action n ° 132/91 / Burkina Faso / Cathwel / 910100 / Ouagadougou via Abidjan / Pour distri ­ bution gratuite E 416 176 CRS Burkina Faso Action n0 133/91 / Burkina Faso / Cathwel / 910101 / Bobo-Dioulasso via Abidjan / Pour distribution gratuite 240 Caritas Belgica Burkina Faso Action n ° 134/91 / Burkina Faso / Caritas B / 910206 / Bobo-Dioulasso via Abidjan / Pour distribution gratuite F 630 585 Caritas France Burkina Faso Action n0 135/91 / Burkina Faso / Caritas France / 910501 / Quagadougou via Abidjan / Pour distribution gratuite 45 SSI Burkina " Faso Action n ° 136/91 / Burkina Faso / SSI / 913000 / Quahigouya via Abidjan / Pour distribution gratuite G 165 30 AATM CÃ ´te d' Ivoire Action n0 137/91 / CÃ ´te d' Ivoire / AATM / 911702 / Abidjan / Pour distribution gratuite 15 CRS Gambia Action No 138/91 / Gambia / Cathwel / 910109 / Kanifing via Banjul / For free distribution 60 Caritas Italy GuinÃ © ­ Bissau AcÃ §Ã £o n? 139/91 / GuinÃ ©-Bissau / Caritas I / 910601 / Bissau / Destinado a distribuiÃ §Ã £o gratuita 8 . 6 . 91 Official Journal of the European Communities No L 144/25 ( 1 ) (2) (3) (4) ( 5) (6) 15 Caritas France Mali Action n ° 140/91 / Mali / Caritas France / 910506 / Gao via Abidjan / Pour distribution gratuite 30 Caritas France Mali Action n ° 141 /91 / Mali / Caritas France / 910507 / Mopti via Abidjan / Pour distribution gratuite 15 SSI Mali Action n ° 142/91 , / Mali / SSI / 913001 / Bamako via Abidjan / Pour distribution gratuite H 510  SSI Niger Action n ° 143/91 / Niger / SSI / 913002 / Niamey via LomÃ © / Pour distribution gratuite I 630 45 Cinterad Niger Action n ° 144/91 / Niger / Cinterad / 913400 / Niamey via Cotonou / Pour distribution gratuite 15 Prosalus Sierra Leone Action No 145/91 / Sierra Leone / Prosalus / 915517 / Lunsar via Freetown / For free distribu ­ tion 15 AATM Togo Action n ° 146/91 / Togo / AATM / 911709 / Dapaong via LomÃ © / Pour distribution gratuite 60 AATM Togo Action n ° 147/91 / Togo / AATM / 911710 / LomÃ © / Pour distribution gratuite 45 SBLB Togo Action n ° 148/91 / Togo / SBLB / 914501 / Dapaong via LomÃ © / Pour distribution gratuite 45 DKW Angola AcÃ §Ã £o n? 149/91 / Angola / DKW / 912300 / Luanda / Destinado a distribuiÃ §Ã £o gratuita 90 Oikos Angola AcÃ §Ã £o n? 150/91 / Angola / Oikos / 916700 / Malanje via Luanda / Destinado a distribuiÃ §Ã £o gratuita 15 Caritas France Congo Action n0 151 /91 / Congo / Caritas France / 910503 / Pointe-Noire / Pour distribution gratuite 15 Caritas France Congo Action n0 152/91 / Congo / Caritas France / 910504 / Nkayi via Pointe-Noire / Pour distribu ­ tion gratuite 45 Caritas France Congo Action n ° 153/91 / Congo / Caritas France / 910505 / Brazzaville via Pointe-Noire / Pour distribution gratuite 15 SBLB Congo Action n ° 154/91 / Congo / SBLB / 914500 / Pointe-Noire / Pour distribution gratuite 30 AATM RÃ ©publique centrafricaine Action n ° 155/91 / RÃ ©publique centrafricaine / AATM / 911701 / Bangui via Douala / Pour distribution gratuite No L 144/26 Official Journal of the European Communities 8 . 6 . 91 ( 1 ) (2) (3) (4) ( 5) (6) 15 PDF RÃ ©publique centrafricaine Action n ° 156/91 / RÃ ©publique centrafricaine / PDF / 917100 / Bouar via Douala / Pour distri ­ bution gratuite 15 Caritas France Tchad Action n0 157/91 / Tchad / Caritas France / 910508 / Moundou via Douala / Pour distribu ­ tion gratuite 15 Caritas France Tchad Action n0 158/91 / Tchad / Caritas France / 910509 / Sarh via Douala / Pour distribution gratuite 150 CIM ZaÃ ¯re Action n ° 159/91 / ZaÃ ¯re / CIM / 911800 / Lubumbashi via Matadi / Pour distribution gratuite K 450 15 WCC Madagascar Action n ° 160/91 / Madagascar / WCC / 910700 / Antananarivo via Toamasina / Pour distribution gratuite 60 AATM Madagascar Action n 0 161 /91 / Madagascar / AATM / 91 1703 / Toamasina / Pour distribution gratuite 60 AATM Madagascar Action n0 162/91 / Madagascar / AATM / 911704 / Fianarantsoa via Toamasina / Pour distribution gratuite 15 AATM Madagascar Action n0 163/91 / Madagascar / AATM / 911705 / Antalaha via Toamasina / Pour distri ­ bution gratuite 30 AATM Madagascar Action n0 164/91 / Madagascar / AATM / 911706 / Toliary / Pour distribution gratuite 120 CAM Madagascar Action n ° 165/91 / Madagascar / CAM / 912000 / Toliary / Pour distribution gratuite 60 CAM Madagascar Action n0 166/91 / Madagascar / CAM / 912001 / Ambatondrazaka via Toamasina / Pour distri ­ bution gratuite 30 Caritas France Madagascar Action n ° 167/91 / Madagascar / Caritas France / 914200 / Tolagnaro via Toamasina / Pour distri ­ bution gratuite 60 Caritas France Madagascar Action n0 168/91 / Madagascar / Caritas France / 914201 / Ihosy via Toamasina / Pour distribu ­ tion gratuite L 360 60 Caritas France MoÃ §ambique AcÃ §Ã £o n? 169/91 / MoÃ §ambique / Caritas France / 914202 / Matola via Maputo / Destinado a distribuiÃ §Ã £o gratuita 60 Caritas France MoÃ §ambique AcÃ §Ã £o n? 170/91 / MoÃ §ambique / Prosalus / 915512 / Beira / Destinado a distribuiÃ §Ã £o gratuita 240 Caritas Belgica Rwanda Action n ° 171 /91 / Rwanda / Caritas B / 910203 / Kigali via Mombasa / Pour distribution gratuite 8 . 6 . 91 Official Journal of the European Communities No L 144/27 ( 1 ) ( 2) (3) (4) (5) (6) M 660 30 CAM Bangladesh Action No 172/91 / Bangladesh / CAM / 912005 / Chittagong / For free distribution 30 CAM Bangladesh Action No 173/91 / Bangladesh / CAM / 912006 / Chittagong / For free distribution 600 CAM India Action No 174/91 / India / CAM / 912002 / Bombay / For free distribution N 945 150 CAM India Action No 175/91 / India / CAM / 912003 / Sultans Battery via Madras / For free distribution 555 GFSS India Action No 176/91 / India / GFSS / 913500 / Bombay / For free distribution 30 SBLB India Action No 177/91 / India / SBLB / 914502 / Manapparai via Tuticorin / For free distribution 60 SBLB India Action No 178/91 / India / SBLB / 914503 / Tiruchirapalli via Tuticorin / For free distribu ­ tion 150 SBLB India Action No 179/91 / India / SBLB / 914504 / Ottapidaram via Tuticorin / For free distribution O 435 180 CRS Pakistan Action No 180/91 / Pakistan / Cathwel / 910112 / Karachi / For free distribution 255 Oxfam Belgium Vietnam Action No 181 /91 / Vietnam / Oxfam B / 910800 / Ho Chi Minh For free distribution